
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1229
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Burton of Indiana
			 (for himself, Mrs. Napolitano,
			 Mr. Kennedy,
			 Ms. Berkley,
			 Mr. Hinchey,
			 Ms. Richardson,
			 Mr. Young of Alaska,
			 Mr. Inglis,
			 Mr. Rothman of New Jersey,
			 Mr. Carson of Indiana,
			 Ms. Kilroy,
			 Mr. Loebsack,
			 Mr. Tonko,
			 Mr. Wolf, Mr. Pence, Ms. Moore
			 of Wisconsin, Mr. Smith of New
			 Jersey, Mr. Grijalva,
			 Mr. Waxman,
			 Mr. Frank of Massachusetts,
			 Mr. Olver,
			 Mr. Hastings of Florida,
			 Ms. Shea-Porter,
			 Mr. Rush, Mr. Michaud, Mr.
			 McCaul, Mr. Griffith,
			 Ms. Jackson Lee of Texas,
			 Mr. Kagen,
			 Mr. Thompson of Pennsylvania,
			 Ms. Bordallo,
			 Mrs. Schmidt,
			 Mr. Luján,
			 Mr. Gonzalez,
			 Mr. Hinojosa,
			 Mr. Ortiz,
			 Mr. Pastor of Arizona,
			 Mr. Pierluisi,
			 Ms. Roybal-Allard,
			 Mr. Serrano,
			 Mr. Langevin, and
			 Mr. Gutierrez) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should overturn the policy that prohibits
		  sending a presidential letter of condolence to the family of a member of the
		  Armed Forces who has died by suicide.
	
	
		Whereas suicide is a growing problem in the Armed Forces
			 that cannot be ignored;
		Whereas a record number of military suicides was reported
			 in 2008, with 128 active-duty Army and 48 Marine deaths reported;
		Whereas the number of military suicides during 2009 is
			 expected to equal or exceed the 2008 total;
		Whereas long-standing policy prevents President Obama from
			 sending a condolence letter to the family of a member of the Armed Forces who
			 has died by suicide;
		Whereas members of the Armed Forces sacrifice their
			 physical, mental, and emotional well-being for the freedoms Americans hold
			 dear;
		Whereas the military family also bears the cost of
			 defending the United States, with military spouses and children sacrificing
			 much and standing ready to provide unending support to their spouse or parent
			 who is a member of the Armed Forces;
		Whereas the loss of a member of the Armed Forces to
			 suicide directly and tragically affects military spouses and children, as well
			 as the United States;
		Whereas much more needs to be done to protect and address
			 the mental health needs of members of the Armed Forces, just as they serve to
			 protect and defend the freedoms of the United States;
		Whereas a presidential letter of condolence is not only
			 about the deceased because it also serves as a sign of respect for the grieving
			 family and an acknowledgment of the family for their personal loss; and
		Whereas a lack of acknowledgment and condolence from the
			 President only leaves these families with an emotional vacuum and a feeling
			 that somehow their sacrifices have been less than others: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the current policy that prohibits sending a
			 presidential letter of condolence to the family of a member of the Armed Forces
			 who has died by suicide only serves to perpetuate the stigma of mental illness
			 that pervades the Armed Forces; and
			(2)the President, as Commander-in-Chief,
			 should overturn the policy and treat all military families equally.
			
